Citation Nr: 0816388	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-28 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement for service connection for a low back 
disorder, claimed as degenerative disc disease.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder, 
diagnosed as urticaria and previously claimed as a rash on 
face and hands.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1966, including nine months in the Republic of 
Vietnam.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).   Specifically, as 
discussed below, a medical opinion is required to determine 
whether the veteran's currently-diagnosed degenerative disc 
disease is related to active service.  Moreover, a statement 
of the case should be issued with respect to the claim based 
on new and material evidence.

Low Back Claim.  As an initial matter, the Board notes that 
the veteran has a current low back disorder.  While no in-
service low back injury was noted, he has offered competent 
statements regarding back problems he experienced in his 
duties as an armor crewman.  Further, private medical 
evidence reflects a reported history of the veteran injuring 
his back in-service many years before he filed the current 
claim.  However, there is insufficient competent medical 
evidence of record to make a decision on the claim.  As such, 
a medical opinion is required to determine whether the 
veteran's back disorder is related to service.    

New and Material Skin Disorder.  As to the veteran's August 
2004 claim to reopen the case for service connection for a 
skin disorder, the Board finds that a remand is necessary for 
this issue.  The January 2005 rating decision determined that 
no new and material evidence had been received and denied the 
reopening of the veteran's service connection claim, which 
was originally denied in June 1996.  

In January 2006, the veteran submitted correspondence 
appealing the decisions for "back pain and Agent Orange."  
His statement referenced the January 2005 rating decision and 
contained a clear disagreement with the adjudication from the 
rating decision.  The RO sent a letter that Agent Orange was 
not a disability and considered the statement as a new claim.  

However, the January 2005 rating decision discussed herbicide 
exposure and Agent Orange with respect to reopening the 
veteran's claim for a skin disorder.  In addition, his 
statement as to "Agent Orange" was later clarified by the 
veteran to mean a disagreement with the denial of service-
connection for his skin disorder, which he alleged was caused 
by herbicide exposure in Vietnam.  

For these reasons, the Board finds that a reasonable reading 
of the veteran's January 2006 statement constitutes a valid 
and timely notice of disagreement to the RO's January 2005 
denial to reopen his claim for service connection of a skin 
disorder.  

To date, however, no statement of the case (SOC) has ever 
been issued.  The Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not yet issued an SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

In order to put this issue in the correct procedural posture, 
the Board finds that an SOC should be provided on the issue 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Although the RO readjudicated this issue in a November 2006 
rating decision, an SOC must be issued.  The SOC serves a 
different purpose than a rating decision and must provide the 
veteran with a summary of the relevant laws and regulations.  
See 38 U.S.C.A. § 7105(d)(1)(B) (West 2002); 38 C.F.R. 
§ 19.29(b).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
VAMC Mountain Home for the period from 
July 2004 to the present.

2.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of his low back 
disorder.  The examiner is requested to 
state whether it is at least as likely as 
not (a 50 percent probability or higher) 
that the veteran's low back disorder, 
currently diagnosed as degenerative disc 
disease, is related to service.  The 
examiner is directed accept the veteran's 
statements as to any in-service 
symptomatology as a result of his duties 
as an armor crewman when his tank was 
driven into a bunker.  All opinions are 
to be accompanied by a clear rationale 
consistent with the evidence of record.

3.  Issue a statement of the case to the 
veteran on the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a skin disorder.  The 
veteran is informed that the claim will 
be returned to the Board following the 
issuance of the statement of the case 
only if it is perfected by the filing of 
a timely and adequate substantive appeal.  
If a timely substantive appeal is filed, 
the issue should be certified to the 
Board for appellate consideration.  

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
veteran should be furnished with an 
appropriate supplemental statement of the 
case and be provided with an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration as appropriate.  

The purpose of this remand is to provide the veteran with 
assistance as required by VCAA to substantiate his claim for 
service connection for a back condition and to provide the 
veteran with procedural due process with regard to his claim 
for service connection for his skin disorder.  He has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

